SOMERVILLE, J.
— With respect to the. conveyance from Leonard to Ulen, the bill of complaint seeks a single relief, annulment, and upon a single ground, that it was made to hinder, delay, or defraud a creditor. Such a bill is not multifarious whatever may be its averments of fact.
Several theories as to the real consideration for the conveyance, each- clearly indicative of fraud, are charged in the alternative; but these are mere specifications of the evidence in support of the charge, and, however numerous and inconsistent they may be, their alternative averment is proper, and in no sense does this destroy the singleness of the bill or render it self-repugnant. Rives v. Walthall, 38 Ala. 328; Lehman v. Meyer, 67 Ala. 396; Ward v. Patton, 75 Ala. 207; Meyers v. Martinez, 172 Ala. 641, 55 South. 498.
The averment that the grantee shared in or had notice of the grantor’s fraudulent purpose, or had knowledge of fact sufficient to inform her of that purpose if diligently followed up by her, charges wrongful conduct on her part sufficient to avoid the conveyance.— Carter v. Coleman, 82 Ala. 177, 2 South. 354.
There is no merit in any of the grounds assigned, and the demurrer was properly overruled.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.